Citation Nr: 0426056	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  02-17 900	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant timely filed a Notice of Disagreement 
(NOD) with an October 2001 rating decision addressing the 
matter of entitlement to service connection for Pulmonary 
Tuberculosis (PTB).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who had recognized active service 
from March 1943 to August 1945.  The matter certified on 
appeal to the Board of Veterans' Appeals (Board) on appeal is 
the veteran's disagreement with an April 2003 decision 
declining to reopen a claim of service connection for PTB.  
In that April 2003 decision the Manila Regional Office (RO) 
of the Department of Veterans Affairs (VA) found that the 
veteran had not timely appealed an October 2003 rating 
decision addressing that same matter.  Because it affects the 
scope of review, the accuracy of that finding is a threshold 
matter that must be resolved prior to consideration of 
whether the claim of service connection for PTB may be 
reopened.  The issue has been characterized accordingly.

The matter of whether new and material evidence has been 
received to reopen a claim seeking entitlement for service-
connection for PTB is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action on your part is required.


FINDINGS OF FACT

1.  An October 2001 rating decision denied service connection 
PTB.  

2.  The veteran's NOD with that determination was received 
within one year of notice of the October 2001 rating 
decision.  


CONCLUSION OF LAW

The veteran timely filed a NOD with the October 2001 rating 
decision denial of service connection for PTB.  38 U.S.C.A. 
§§ 5107, 7105 (West 2002); 38 C.F.R. § 20.200, 20.201, 
20.302, 20.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  As the matter addressed below 
is wholly jurisdictional in nature and the determination is 
favorable to the appellant, he is not prejudiced by Board 
review, and there is no need to belabor the impact of the 
VCAA at this point.  

II.  Criteria and Analysis

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a NOD and completed by a substantive appeal 
after a SOC is furnished to the veteran.  In essence, the 
following sequence is required:  there must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision (by filing the NOD within one year of the date of 
mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the veteran (in the 
form of a SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his/her argument in a timely-filed 
substantive appeal. See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.  

Here, an October 2001 rating decision continued to deny 
service connection for PTB.  Notice of the decision was 
issued November 6, 2001.  In correspondence received in May 
2002, the veteran indicated that he disagreed with the 
October 2001 decision.  The RO acknowledged receiving a NOD, 
but requested clarification as to which issues the veteran 
wanted to appeal.  In July 2002, the veteran indicated that 
he was appealing only the issue pertaining to the right leg, 
and the RO properly issued a statement of the case (SOC) on 
that issue only.  The veteran's VA Form 9 received October 
24, 2002 may reasonably be construed as a disagreement with 
the October 2001 rating decision denial of service connection 
for PTB.  As it was received within a year of the November 
2001 notice, it is a timely NOD with the October 2001 rating 
decision, and an appeal of the October 2001 rating decision 
has remained pending since then.  


ORDER

A timely NOD was filed with the October 2001 rating decision 
in the matter of the claim seeking to reopen a claim of 
service connection for PTB, and an appeal of that decision 
remains pending.


REMAND

As noted above, the veteran timely filed a NOD with the 
October 2001 rating decision denial of service connection for 
PTB.  The RO did not issue a SOC in response to that NOD.  
Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the 
Board must instruct the RO that this issue requires further 
action.  In this regard, it is noteworthy that the claim is 
not yet before the Board, but will only be before the Board 
if the veteran files a timely substantive appeal after a SOC 
is issued.

The Board recognizes that some further explanation of why 
this action is necessary is indicated (as the RO appears to 
have made reasonable judgment calls along the way).  When the 
RO found that the October 2001 rating decision was not timely 
appealed, the effect was to limit its scope of review in the 
April 2003 decision deciding whether to reopen the claim of 
service connection for PTB to only that evidence received 
since October 2001.  With the finding that the veteran filed 
a timely NOD with the October 2001 decision, the last prior 
final decision in the matter of service connection for PTB is 
the August 1986 decision by the Board, and the RO's (and 
ultimately the Board's) scope of review in deciding whether 
to reopen the claim is expanded to the evidence received 
since August 1986.  To deny the veteran the broadened scope 
of review would be to deny him due process on appeal.  

And while the veteran received some notice of the VCAA in 
September 2000 (prior to the rating on appeal), since the 
case is being remanded anyway, the opportunity presents 
itself for him to receive notice in full compliance with all 
technical requirements and provide VCAA notice that is 
specific to this claim.  

Accordingly, this case is REMANDED for the following:

1.  The RO must ensure that all VCAA 
notice and "duty to assist requirements 
mandated by 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107; implementing 
regulations; and all applicable legal 
precedent, are satisfied (with 
specificity to the instant claim).  [As 
the scope of review is being broadened, 
the veteran should be advised of what is 
necessary to reopen the claim of service 
connection for PTB, of what evidence will 
be considered in such determination, of 
what the evidence shows, of the veteran's 
and VA's respective responsibilities in 
claims development, and that he must 
submit everything he has pertinent to the 
claim.]  The veteran and his 
representative should be afforded the 
opportunity to respond.

2  The RO should issue a SOC addressing 
the matter of whether new and material 
evidence has been received to reopen a 
claim of service connection for PTB.  The 
veteran must be advised that to perfect 
the claim he must file a timely 
substantive appeal after the SOC is 
issued. If he timely perfects an appeal, 
this matter should be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



